Exhibit 10.3

EXECUTION COPY

FIRST AMENDMENT TO

LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated
as of August 14, 2012, by and among AXOGEN, INC. (f/k/a LecTec Corporation), a
Minnesota corporation (“AxoGen Inc”), AXOGEN CORPORATION, a Delaware corporation
(“AxoGen Corp”; together with AxoGen Inc, either individually or collectively as
the context may require, as “Borrower”), MIDCAP FINANCIAL SBIC, LP, a Delaware
limited partnership in its capacity as agent (“Agent”) for the lenders under the
Loan Agreement (as defined below) (“Lenders”), and the Lenders signatory hereto.

W I T N E S S E T H:

WHEREAS, Borrower, Lenders and Agent are parties to that certain Loan and
Security Agreement, dated as of September 30, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”;
capitalized terms used herein have the meanings given to them in the Loan
Agreement except as otherwise expressly defined herein), pursuant to which
Lenders have agreed to provide to Borrower certain loans and other extensions of
credit in accordance with the terms and conditions thereof; and

WHEREAS, Borrower, Agent and Lenders desire to amend certain provisions of the
Loan Agreement in accordance with, and subject to, the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Agent hereby
agree as follows:

1. Acknowledgment of Obligations. Borrower hereby acknowledges, confirms and
agrees that all Term Loans made prior to the date hereof, together with interest
accrued and accruing thereon, and fees, costs, expenses and other charges owing
by Borrower to Agent and Lenders under the Loan Agreement and the other Loan
Documents, as amended hereby, are unconditionally owing by Borrower to Agent and
Lenders, without offset, defense or counterclaim of any kind, nature or
description whatsoever except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditor’s rights generally.

2. Amendment to Loan Agreement. Subject to the terms and conditions of this
Amendment, including, without limitation, the conditions to effectiveness set
forth in Section 6 below, the Loan Agreement is hereby amended as follows:

(a) Section 6.2(a) of the Loan Agreement is hereby amended by deleting the word
“and” immediately preceding clause (vii) thereof, replacing it with a comma
(“,”) and adding the following new clause (viii) after the end of clause (vii):

“and (viii) copies of all statements, reports and notices to the Subordinated
Creditor concurrently with delivery to Subordinated Creditor.”



--------------------------------------------------------------------------------

(b) Section 7.9 of the Loan Agreement is hereby amended by deleting the
reference to such section being “[Reserved]” and replacing such reference with
the following new Section 7.9:

“7.9 Subordinated Debt. (a) make or permit any payment on or with respect to the
Subordinated Debt other than as expressly permitted pursuant to the
Subordination Agreement or (b) amend any provision of the Subordinated IRA or
any agreement, instrument or other document evidencing the Subordinated Debt.”

(c) Section 8.9 of the Loan Agreement is hereby amended by deleting the
reference to such section being “[Reserved]” and replacing such reference with
the following new Section 8.9:

“8.9 Subordinated Debt. (a) a default or breach by Borrower or Subordinated
Creditor occurs under the Subordinated IRA or any agreement, instrument or other
document executed and/or delivered in connection with the Subordinated Debt,
including without limitation the Subordination Agreement or (b) any payment is
made by Borrower or accepted by Subordinated Creditor in violation of the
Subordination Agreement.”

(d) Section 14 of the Loan Agreement is hereby amended by amending the
definition of “Change of Control” by deleting the word “or” immediately
preceding clause (c) thereof, replacing the period (“.”) at the end of clause
(c) with a semicolon (“;”), and adding and “or” and the following new clause
(d) after the new semicolon at the end of clause (c):

“or (d) constitutes a Change of Control under and as defined in the Subordinated
IRA.”

(e) Section 14 of the Loan Agreement is hereby further amended by amending the
definition of “Permitted Indebtedness” by deleting the reference to clause
(c) of such definition being “[Reserved]” and replacing such reference with the
following new clause (c):

“(c) Subordinated Debt; provided, that Agent’s and Senior Lenders’ Liens with
respect to any assets transferred or purported to be transferred in connection
with the Subordinated Debt shall remain in full force and effect and first
priority Liens until such time as the assets are permitted to be paid to the
Subordinated Creditor pursuant to and subject to the terms of the Subordination
Agreement;”

(f) Section 14 of the Loan Agreement is hereby further amended by inserting the
following new defined terms in the appropriate alphabetical order:

““Subordinated Creditor” means PDL BioPharma, Inc. and any successor or assign
of PDL BioPharma, Inc. as Purchaser under and as defined in the Subordinated
IRA, subject to the terms of the Subordination Agreement.

“Subordinated Debt” means the “Subordinated Obligations” under and as defined in
the Subordination Agreement.

 

-2-



--------------------------------------------------------------------------------

“Subordinated IRA” means that certain Interim Revenue Interests Purchase
Agreement, dated as of August 14, 2012, by and among Borrower and the
Subordinated Creditor, as the same may be amended, restated, supplemented or
otherwise modified from time to time (subject to the restrictions in this
Agreement and the Subordination Agreement).

“Subordination Agreement” means that certain Subordination and Intercreditor
Agreement, dated as of August 14, 2012, by and among Agent, the Lenders,
Subordinated Creditor and Borrower, as the same may be amended, restated,
supplemented or otherwise modified from time to time.”

3. No Other Amendments. Except for the amendment and agreement set forth and
referred to in Section 2 above, the Loan Agreement and the other Loan Documents
shall remain unchanged and in full force and effect and Borrower hereby ratifies
and reaffirms all of its obligations under the Loan Agreement and the other Loan
Documents as amended by this Amendment. Nothing in this Amendment is intended,
or shall be construed, to constitute a novation or an accord and satisfaction of
any of Borrower’s Obligations or to modify, affect or impair the perfection or
continuity of Agent’s security interests in, security titles to or other liens,
for the benefit of itself and the Lenders, on any Collateral for the
Obligations.

4. Representations and Warranties. To induce Agent and Lenders to enter into
this Amendment, Borrower does hereby warrant, represent and covenant to Agent
and Lenders that (i) each representation or warranty of Borrower set forth in
the Loan Agreement is hereby restated and reaffirmed as true, correct and
complete in all material respects on and as of the date hereof as if such
representation or warranty were made on and as of the date hereof; provided,
however, that (A) such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof and (B) those representations and warranties
expressly referring to a specific date shall be true, correct and complete in
all material respects as of such date, (ii) no Default or Event of Default has
occurred and is continuing as of the date hereof and (iii) Borrower has the
power and is duly authorized to enter into, deliver and perform this Amendment
and this Amendment is the legal, valid and binding obligation of Borrower
enforceable against Borrower in accordance with its terms.

5. Amendment Fee. Borrower hereby agrees to pay to the Lenders, to be allocated
to each Lender in accordance with its Pro Rata Share, and amendment fee equal to
$100,000, of which (a) $25,000 shall be due and payable on the Amendment
Effective Date in immediately available funds (the “Amendment Effective Date
Fee”) and (b) $75,000 shall be due and payable in immediately available funds
upon the earlier of (i) the completion of a cash investment in the form of
either or a combination of both stock of Axogen, Inc. or Indebtedness (which,
for the avoidance of doubt, may include a revenue purchase transaction similar
to the transaction contemplated by the Subordinated IRA (as defined in the Loan
Agreement after giving effect to this Amendment)) by investors reasonably
acceptable to Agent and Lenders which yields net cash proceeds in an aggregate
amount of not less than $2,500,000 (a “Future Capital Transaction”) and (ii) the
date on which all Obligations are due and payable whether by prepayment,
maturity, acceleration or otherwise (the “Deferred Amendment Fee”; together with
the Amendment Effective Date Fee, collectively, the “Amendment Fee”). Borrower
acknowledges and agrees that (x) if any portion of the Amendment Fee is not paid
when due,

 

-3-



--------------------------------------------------------------------------------

such failure shall constitute an immediate Event of Default and (y) reference to
the Future Capital Transaction above shall not constitute a consent by the Agent
or the Lenders to any such transaction and any such Future Capital Transaction
shall continue to require the consent of the Lenders prior to the consummation
thereof.

6. Condition Precedent to Effectiveness of this Amendment. This Amendment shall
become effective as of the date (the “Amendment Effective Date”) upon which
Agent shall notify Borrower in writing that each of the following conditions
have been satisfied in a manner, and in form and substance, satisfactory to
Agent:

(a) Agent shall have received one or more counterparts of this Amendment duly
executed and delivered by Borrower, Agent and Lenders;

(b) Agent shall have received one or more counterparts of the Subordination
Agreement duly executed and delivered by Borrower, Agent and Lenders;

(c) Lenders shall have received the Amendment Effective Date Fee, in accordance
with their respective Pro Rata Shares, which Amendment Effective Date Fee shall
be fully earned and nonrefundable when paid;

(d) Agent shall have received an officer’s certificate certifying as to certain
conditions and attaching true, correct and complete copies of the Subordinated
IRA and related transaction documents; and

(e) Agent shall have received such other agreements, assurances, certificates,
documents, consents or opinions as Agent may require.

7. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Borrower, on behalf of itself and each of its Affiliates
and Subsidiaries and each of their respective successors, assigns, and other
legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges Agent and each Lender and their
respective successors and assigns, and their respective present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, Lenders
and all such other persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which Borrower or any of its successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
Amendment Effective Date, including, without limitation, for or on account of,
or in relation to, or in any way in connection with the Loan Agreement or any of
the other Loan Documents or transactions thereunder or related thereto.

 

-4-



--------------------------------------------------------------------------------

(b) Borrower understands, acknowledges and agrees that its release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

(c) Borrower agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final, absolute and unconditional nature of the release set forth
above.

8. Covenant Not To Sue. Borrower, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by Borrower
pursuant to Section 7 above. If Borrower or any of its successors, assigns or
other legal representatives violates the foregoing covenant, Borrower, for
itself and its successors, assigns and legal representatives, agrees to pay, in
addition to such other damages as any Releasee may sustain as a result of such
violation, all attorneys’ fees and costs incurred by any Releasee as a result of
such violation.

9. Advice of Counsel. Each of the parties represents to each other party hereto
that it has discussed this Amendment with its counsel.

10. Severability of Provisions. In case any provision of or obligation under
this Amendment shall be invalid, illegal or unenforceable in any applicable
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

11. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed to be an original and all of which when taken together
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by facsimile transmission or electronic
transmission shall be as effective as delivery of a manually executed
counterpart hereof.

12. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF MARYLAND APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS.

13. Entire Agreement. The Loan Agreement as and when amended through this
Amendment embodies the entire agreement between the parties hereto relating to
the subject matter thereof and supersedes all prior agreements, representations
and understandings, if any, relating to the subject matter thereof.

14. No Strict Construction, Etc. The parties hereto have participated jointly in
the negotiation and drafting of this Amendment. In the event an ambiguity or
question of intent or interpretation arises, this Amendment shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Amendment. Time is of the essence for this Amendment.

 

-5-



--------------------------------------------------------------------------------

15. Costs and Expenses. Borrower absolutely and unconditionally agrees to pay or
reimburse upon demand for all reasonable fees, costs and expenses incurred by
Agent and the Lenders in connection with the preparation, negotiation, execution
and delivery of this Amendment and any other Loan Documents or other agreements
prepared, negotiated, executed or delivered in connection with this Amendment or
transactions contemplated hereby.

[Remainder of page intentionally blank; signature pages follow.]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Loan
and Security Agreement to be duly executed and delivered as of the day and year
specified at the beginning hereof.

 

BORROWER: AXOGEN, INC. (f/k/a LecTec Corporation) By:     Name:     Title:    
AXOGEN CORPORATION By:     Name:     Title:    

 

AXOGEN CORPORATION

AXOGEN, INC.

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

AGENT AND LENDERS: MIDCAP FINANCIAL SBIC, LP, as Agent and a Lender

By: MIDCAP FINANCIAL SBIC GP, LLC

By:     Name:    

Title:

   

SILICON VALLEY BANK, as a Lender

By:

   

Name:

   

Title:

   

 

AXOGEN CORPORATION

AXOGEN, INC.

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

SIGNATURE PAGE